A writ of mandamus was denied under Wonderly v. Circuit Judge, 41 Mich. 722, where a capias was made returnable “on the seventh day of October, 1879, that being the first day of the next succeeding term,” when, in fact, the first day of said term was Oct. 6,1879. And in denying the application of the defendant for a mandamus to set aside the writ it was held that the capias showed plainly on its face that if was intended to be returnable • on the- first day of term, which was the only day on which it could be made' returnable. (This was before the 1885 amendment of the statute); that, having such a recital in it the writ furnished the means of its "own correction, and the erroneous mention of a wrong day of the month would not vitiate it; that one or the other day being incorrect it must be held that the intention was to make the writ returnable on the day whieh would be legal.